The plaintiff had sued the defendant to Catawba Superior Court and recovered a judgment at Fall Term, 1859, of that court. During the continuance of that term the plaintiff caused the writ in this case to be issued, and the defendant, on his way to his home in Yorkville, South Carolina, was arrested thereon, and the bail bond, which is returned to this term, was taken. The defendant moved to have the bail bond canceled and the suit dismissed.
The court sustained the motion, and plaintiff appealed.
We can see no ground to support the position that the principle of the common law, by which a suitor, while going to, remaining at, and returning from court, is exempted from arrest, is not in force in this State.
The suggestion that our statutes, which, in express terms, exemptwitnesses from arrest, have the effect, by implication, to abrogate the rule of common law in regard to suitors, has no force. Those statutes were passed in order to regulate the mileage which witnesses were entitled to charge, and to embrace within the principle of the common law witnesses who were required to attend before arbitrators and commissioners
to take depositions, for the protection of whom the principle of the common law was extended, and the general expression, which embraces all witnesses, so far from showing an intention       (630) to abrogate the common law in regard to suitors, if implication could be resorted to, shows an intention to extend, instead of abrogating, the principle which had been adopted at the common law in reference to all persons whose presence was required at court.
PER CURIAM.                                          Affirmed.
 *Page 1